 
 
I 
111th CONGRESS
1st Session
H. R. 1780 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2009 
Ms. Matsui introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Clean Air Act to achieve greenhouse gas emissions reductions through transportation efficiency. 
 
 
1.Short titleThis Act may be cited as the Smart Planning for Smart Growth Act of 2009. 
2.Greenhouse Gas Emissions Reductions through Transportation EfficiencyTitle I of the Clean Air Act is amended by inserting after section 179B (42 U.S.C. 7509a) the following: 
 
179C.Greenhouse Gas Emissions Reductions through Transportation Efficiency 
(a)In generalEach State shall— 
(1)not later than 3 years after the date of the enactment of this section, submit to the Administrator goals for transportation-related greenhouse gas emissions reductions; and 
(2)as part of each transportation plan or transportation improvement plan developed under title 23 or title 49, United States Code, ensure that a plan to achieve such goals, or an updated version of such a plan, is submitted to the Administrator and to the Secretary of Transportation (in this section referred to as the Secretary) by each metropolitan planning organization in the State for an area with a population exceeding 200,000.  
(b)Models and methodologies 
(1)In generalThe Administrator shall promulgate regulations to establish standardized models and methodologies for use in developing goals, plans, and strategies under this section. Such regulations may approve or improve existing models and methodologies. 
(2)TimingThe Administrator shall— 
(A)publish proposed regulations under paragraph (1) not later than 1 year after the date of the enactment of this section; and 
(B)promulgate final regulations under paragraph (1) not later than 2 years after such date of enactment. 
(c)Greenhouse gas reduction goals 
(1)ConsultationEach State shall develop the goals referred to in subsection (a)(1)— 
(A)in concurrence with State agencies responsible for air quality and transportation; 
(B)in consultation with each metropolitan planning organization for an area in the State with a population exceeding 200,000 and applicable local air quality and transportation agencies; and 
(C)with public involvement, including public comment periods and meetings. 
(2)PeriodThe goals referred to in subsection (a)(1) shall be for 10- and 20-year periods. 
(3)Targets; designated yearThe goals referred to in subsection (a)(1) shall establish targets to reduce mobile source greenhouse gas emissions in the covered area from levels projected under a business-as-usual scenario. The targets shall be designed to ensure that the levels of such emissions stabilize and decrease after a designated year. The State shall consider designating 2010 as such designated year. 
(4)Covered areaThe goals referred to in subsection (a)(1) shall be established— 
(A)on a statewide basis; and 
(B)for each metropolitan planning organization in the State for an area with a population exceeding 200,000.
(5)Revised goalsEvery 4 years, each State shall update and revise, as appropriate, the goals referred to in subsection (a)(1).  
(d)PlanningA plan referred to in subsection (a)(2) shall— 
(1)be based upon the models and methodologies established by the Administrator under subsection (b); 
(2)address mobile sources, economic development, and scenario analysis; and 
(3)be developed— 
(A)with public involvement, including public comment periods and meetings; 
(B)with regional coordination, including with respect to— 
(i)metropolitan planning organizations; 
(ii)the localities comprising the metropolitan planning organization; 
(iii)the State in which the metropolitan planning organization is located; and 
(iv)air quality and transportation agencies for the State and region involved; and 
(C)in consultation with the State and local housing, public health, economic development, land use, environment, and public transportation agencies. 
(e)StrategiesIn developing goals under subsection (a)(1) and a plan under subsection (a)(2), the State or metropolitan planning organization, as applicable, shall consider transportation and land use planning strategies to reduce greenhouse gas emissions, including the following: 
(1)Efforts to increase public transportation, including commuter rail service and ridership, by adding at a minimum— 
(A)new public transportation systems, including new commuter rail systems; 
(B)employer-based subsidies; and 
(C)cleaner locomotive technologies. 
(2)Updates to zoning and other land use regulations and plans to support development that— 
(A)coordinates transportation and land use planning; 
(B)focuses future growth close to existing and planned job centers and public facilities; 
(C)uses existing infrastructure; 
(D)promotes walking, bicycling, and public transportation use; and 
(E)mixes land uses such as housing, retail, and schools. 
(3)Implementation of a policy (referred to as a complete streets policy) that— 
(A)ensures adequate accommodation of all users of transportation systems, including pedestrians, bicyclists, public transportation users, motorists, children, the elderly, and individuals with disabilities; and 
(B)adequately addresses the safety and convenience of all users of the transportation system. 
(4)Construction of bicycle and pedestrian infrastructure facilities. 
(5)Projects to promote telecommuting, flexible work schedules, or satellite work centers. 
(6)Pricing measures such as congestion pricing. 
(7)Intermodal freight system strategies, including enhanced rail services, short sea shipping, and other strategies. 
(8)Parking policies. 
(9)Travel demand management projects. 
(10)Restriction of the use of certain roads, or lanes, by vehicles other than passenger buses and high-occupancy vehicles. 
(11)Reduction of vehicle idling, including idling associated with freight management, construction, transportation, and commuter operations. 
(12)Policies to encourage the use of retrofit technologies and early replacement of vehicles, engines and equipment to reduce greenhouse gas emissions from existing mobile sources. 
(13)Other projects that the Administrator finds reduce greenhouse gas emissions from mobile sources. 
(f)Public AvailabilityThe Administrator shall publish, including by posting on the Environmental Protection Agency’s website— 
(1)the goals and plans submitted under subsection (a); and 
(2)for each plan submitted under subsection (a)(2), an analysis of the anticipated effects of the plan on greenhouse gas emissions and oil consumption. 
(g)EnforcementIf the Administrator finds that a State has failed to submit goals under subsection (a)(1), or to ensure the submission of a plan under subsection (a)(2), for any area in the State (irrespective of whether the area is a nonattainment area), the Administrator may impose a prohibition in accordance with section 179(b)(1) applicable to the area. The Administrator may not impose a prohibition under the preceding sentence, and no action may be brought by the Administrator or any other entity alleging a violation of this section, based on the content or adequacy of a goal or plan submitted under subsection (a)(1) or (a)(2). 
(h)Competitive Grants 
(1)GrantsThe Administrator, in consultation with the Secretary of Transportation, may award grants on a competitive basis to metropolitan planning organizations to develop or implement plans submitted under subsection (a)(2) or elements thereof. 
(2)PriorityIn making grants under paragraph (1), the Administrator shall give priority to applicants based upon— 
(A)the amount of greenhouse gas emissions to be reduced on a total or per capita basis, as determined by the Administrator in consultation with the Secretary of Transportation; and 
(B)such other factors as the Administrator determines appropriate. 
(3)Authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated such sums as may be necessary. 
(i)DefinitionsIn this section: 
(1)The term metropolitan planning organization means a metropolitan planning organization, as such term is used in section 176 of the Clean Air Act. 
(2)The term scenario analysis means an analysis that is conducted by identifying different trends and making projections based on those trends to develop a range of scenarios and estimates of how each scenario could improve access to goods and services, including access to employment, education, and health care (especially for elderly and economically disadvantaged communities), and could affect rates of— 
(A)vehicle miles traveled; 
(B)use of mobile source fuel by type, including electricity; and 
(C)greenhouse gas emissions from the mobile source sector. 
(j)Land use authorityNothing in this section may be construed to— 
(1)infringe upon the existing authority of State or local governments to plan or control land use, or 
(2)provide or transfer authority over land use to any other entity.. 
 
